DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 06/13/2018 are acceptable.
Information Disclosure Statement
3.	The Information Disclosure Statement(s) filed on 10/30/2019 and 11/16/2021 has been considered.
Election/Restrictions
4.	Applicant’s election without traverse of Species II corresponding to claims 1, 2, 4-11, 13-19 and 21-25 in the reply filed on 11/16/21 is acknowledged.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1, 4-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andry et al. (“Andry”) USPAT 7,990,711.

Re claim 4, Andry discloses wherein the heat dissipation device comprises a main body, having a first surface (e.g. annotated element FS) and an opposing second surface (e.g. annotated element OS), and a boundary wall (e.g. annotated element BW) extending from the first surface of the main body. 
Re claim 5, Andry discloses wherein at least a portion of the boundary wall of the heat dissipation device is sealed (thru element 310) to the substrate. 
Re claim 6, Andry discloses wherein the heat dissipation device includes an input conduit (e.g. along down arrow element 320) extending from the second surface of the main body to the first surface of the main body, and an output port (e.g. along up arrow element 320) extending from the first surface of the main body to the second surface of the main body. 
. 
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andry in view of Garcia (“Garcia”) USPAT 6,535,388.
Andry teaches the device structure as recited in the claim. The difference between Andry and the present claim is the recited recess. 
Garcia discloses in Fig. 3 wherein a substrate (e.g. element 106) includes a recess (e.g. element 104) and wherein at least a portion of the integrated circuit device (e.g. element 102) resides within the recess.
Garcia's teachings could be incorporated with Andry's device which would result in the claimed invention. The motivation to combine Garcia's teachings with Andry's device would be to achieve a reliable fixation of the device. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Garcia's teachings to arrive at the claimed invention.
. 

    PNG
    media_image1.png
    1108
    1008
    media_image1.png
    Greyscale


Allowable Subject Matter
11.	Claims 9-11, 13-19 and 21-25 are allowed.
12.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses an integrated circuit assembly, comprising wherein at least a . .
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Campbell et al. (US PG-Pub 2006/0250773) discloses an IC including a plurality of thermally conductive fins.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/AHMED N SEFER/Primary Examiner, Art Unit 2893